United States Oil Fund, LP Exhibit 99.1 Monthly Account Statement For the Month Ended February 28, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (677,233,420) Unrealized Gain (Loss) on Market Value of Futures 515,271,230 Interest Income 606,204 ETF Transaction Fees 47,000 Total Income (Loss) $ (161,308,986) Expenses Investment Advisory Fee $ 1,241,188 Brokerage Commissions 840,808 SEC & FINRA Registration Expense 143,200 NYMEX License Fee 67,699 Tax Reporting Fees 67,180 Legal Fees 17,419 Non-interested Directors' Fees and Expenses 17,236 Audit Fees 12,274 Total Expenses $ 2,407,004 Net Gain (Loss) $ (163,715,990) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 2/1/09 $ 3,234,748,562 Additions (51,000,000 Units) 1,342,211,021 Withdrawals (22,000,000 Units) (597,078,278) Net Gain (Loss) (163,715,990) Net Asset Value End of Period $ 3,816,165,315 Net Asset Value Per Unit (139,400,000 Units) $ 27.38 To the Limited Partners of United States Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended February 28, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
